The three appeals involved in this case are identical with the appeals decided at the present term under the style of Howarth v. City of DeLand, opinion filed therein on the 20th day of December, 1934. See page 692 of this Report.
Upon the authority of our holding in the companion cases of Howarth v. City of DeLand, the order overruling to complainant's bill and the order striking defendant's answer to the bill should be affirmed and it is so ordered. The order granting the complainant's motion for entry of a decree proconfesso is, for the reasons pointed out in that opinion, reversed, and the cause thereupon remanded for further proceedings according to equity practice to be disposed of as may be according to law and justice, and the opinion of this Court filed in the cases of Casper Howarth and wife v. City of DeLand, hereinbefore referred to.
Affirmed in part and reversed in part at cost of appellee.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.